Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-4, 7, 8, and 16-20 are pending. 
Applicant has amended claim 1 to recite:
A display panel, comprising: sub-pixels of a plurality of colors; wherein:
the sub-pixels of the plurality of colors comprise first blue sub-pixels and second blue sub-pixels, red sub-pixels, and green sub-pixels; and a wavelength of each of the first blue sub-pixels is smaller than a wavelength of each of the second blue sub-pixels; 
the first blue sub-pixels and the second blue sub-pixels are driven to perform image display when the display panel is in a regular display mode; and 
the second blue sub-pixels are driven to perform image display when the display panel is in an eye protection display mode; 

wherein the first blue sub-pixels and the red sub-pixels are alternately arranged in a first direction to form first pixel rows; the second blue sub-pixels and the red sub-pixels are alternately arranged in the first direction to form second pixel rows; the first pixel rows and the second pixel rows are alternately arranged in a second direction; and the first direction and the second direction intersect; 
the first blue sub-pixels and the red sub-pixels are alternately arranged in the second direction to form first pixel columns; the second blue sub-pixels and the red sub-pixels are alternately arranged in the second direction to form second pixel columns; and the first pixel columns and the second pixel columns are alternately arranged in the first direction; and 
one green sub-pixel is at a center of a quadrilateral formed by four sub-pixels in two adjacent pixel rows and two adjacent pixel columns; 

or 

wherein the first blue sub-pixels and the second blue sub-pixels are alternately arranged in a first direction to form a plurality of pixel rows; the first blue sub-pixels and the second blue sub-pixels are alternately arranged in a second direction to form a plurality of pixel columns; and the first direction and the second direction intersect; 
in each of the pixel rows, one red sub-pixel is between a first blue sub-pixel and a second blue sub- pixel adjacent to each other; and in each of the pixel columns, one red sub-pixel is between a first blue  sub-pixel and a second blue sub-pixel adjacent to each other; and 
one green sub-pixel is at a center of a quadrilateral formed by four sub-pixels in two adjacent pixel rows and two adjacent pixel columns.

Corresponding support for amended features are found in fig. 2 and fig. 3 of originally filed specification:

    PNG
    media_image1.png
    840
    1089
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    889
    1176
    media_image2.png
    Greyscale

	Applicant submit that cited prior art Mok does not disclose “one green sub-pixel is at a center of a quadrilateral formed by four sub-pixels in two adjacent pixel rows and two adjacent pixel columns”, because in fig 5A of Mok, the one green sub-pixel G is allegedly on “one side of the quadrilateral rather than in the center of the quadrilateral” (applicant’s remark, 10/06/22, page 7).
	Examiner respectfully submit that examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111).  
	Examiner submit center is either narrowly defined as “the middle point of a circle or sphere, equidistant from every point on the circumference or surface” or broadly as “in the middle” of certain area. Herein, the narrow definition does not apply as green pixel is claimed as located at center of quadrilateral instead of a circle, and the green pixel, as can be seen in fig. 2 or fig. 3 of pending specification, is not equidistant from each surrounding red/blue sub-pixels due to different size of red/blue sub-pixels. To differentiate pending claim from teaching of Mok, applicant seems to suggest that the “center” as claimed be interpreted as the green subpixel must be located at dead center of quadrilateral formed by four surrounding subpixels, equidistant from the four corners of such quadrilateral. However, the plain meaning of term center does not support such narrow interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
It is submitted that under broad reasonable interpretation in view of specification, the green sub-pixel of Mok’s fig. 5A may be considered as located “at a center of a quadrilateral formed by four sub-pixels in two adjacent pixels rows and two adjacent pixel columns” because the area the green pixel is located is a center area between two sides of quadrilateral formed by four surrounding red and blue sub-pixels:

    PNG
    media_image3.png
    405
    656
    media_image3.png
    Greyscale

	Hence, examiner submit, it may be argued that cited prior art Mok alone discloses the amended feature of claim 1. 
However, without acquiescing to applicant’s argument, and to promote compact prosecution, examiner introduces a newly cited prior art (Jeong et al., US 20150015590) in combination with prior art Mok to disclose the amended feature. 
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al., U.S. Pat. App. Pub 20160121073 (hereinafter “Mok”), in view of Huang et al., U.S. Pat. App. Pub 20160372637 (hereinafter “Huang”), and in further view of Jeong et al., U.S. Pat. App. Pub. 20150015590 (hereinafter “Jeong”).
Regarding claim 1, Mok discloses a display panel (fig. 1, paragraph 50, display panel 110), comprising: 
sub-pixels of a plurality of colors (fig. 2A, 2B, 5A-8B, arrangement of sub-pixels of plurality of colors, paragraph 57, sub-pixels of blue, red or green color); wherein: 
the sub-pixels of the plurality of colors comprise first blue sub-pixels and second blue sub-pixels, red sub-pixels, and green sub-pixels; and a wavelength of each of the first blue sub-pixels is smaller than a wavelength of each of the second blue sub-pixels (paragraph 57, “a display apparatus includes sub-pixels in which each of the sub-pixels emits red, green, or blue light”, paragraph 58, “a first and second blue sub-pixel may be formed such that the center wavelength of the first blue light emitted from the first blue sub-pixel may be 450 nm and the center wavelength of the second blue light emitted from the second blue sub-pixel may be 464 nm”); 
the first blue sub-pixels and the second blue sub-pixels are driven to perform image display when the display panel is in a regular display mode (paragraphs 73, 74, 76, a third display mode “using both the first and second blue sub-pixels, in order to display blue light”, “when the display mode of the display panel 110 is the third mode, the output signal generator 152 generates the output signal in order for both the first blue sub-pixel and the second blue sub-pixel to be used”); and 
the second blue sub-pixels are driven to perform image display when the display panel is in a second display mode (paragraphs 73, 74, 76, “When the display mode of the display panel 110 is the second mode, the output signal generator 152 generates the output signal in order for the second blue sub-pixel to be used”).
Mok only does not specifically refers the second display mode as an “eye protection display mode”.
It is known however, degree of blue-light hazard to eye may be reduce when blue sub-pixel of longer wavelength is used, such as disclosed by Huang, with light source for display device (see abstract) having two types of blue sub-pixels of different wavelength, having a normal display mode and an eye protection mode of display, wherein it is noted blue light hazard is reduced when blue sub-pixel of longer wavelength is used (paragraphs 32, 37-40, “the display device can also adopt two kinds of LED packages: an LED package sealing the short-wavelength blue LED chip 101 and the other LED package sealing the long-wavelength blue LED chip 102. The normal display mode and the eye protection (blue-light hazard suppressed) mode are performed by switching on one of the two LED packages”, “the wavelength of the peak of the spectrum emitted from the short-wavelength blue LED chip 101 is close to 440 nm. The wavelength of the peak of the spectrum emitted from the long-wavelength blue LED chip 102 is longer”, “the display device can switch between the normal display mode and the eye protection mode. When the eye protection mode is performed, the display device can provide an effect of reducing the damage that blue light makes to the human eye,” chart 1, blue light hazard is reduced when longer wavelength blue sub-pixel is used).
 Mok discloses display device with different types of blue sub-pixels of different wavelength, wherein display mode may be switched between using both first type and second type blue sub-pixels during normal display mode and second mode using only blue sub-pixels of longer wavelength. Similarly, Huang discloses blue sub-pixels of two different wavelengths, and discloses the concept that blue-light hazard may be reduced using blue sub-pixels of longer wavelength during an eye protection display mode of a display device. It would have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the concept of using blue sub-pixel of longer wavelength during an eye protection display mode of the display, such as disclosed by Huang, into the display device of Mok, such that Mok comprises an eye protection mode, wherein the second display mode having blue sub-pixels with longer wavelength being used is used to reduce blue light harzard, to constitute the second display mode is an eye protection display mode, the result would have been predictable and would provide the benefit of reduced eye fatigue from blue light to view of display device during eye protection display mode. 
Mok in view of Huang, as combined above, does not address in particular: 
wherein the first blue sub-pixels and the red sub-pixels are alternately arranged in a first direction to form first pixel rows; the second blue sub-pixels and the red sub-pixels are alternately arranged in the first direction to form second pixel rows; the first pixel rows and the second pixel rows are alternately arranged in a second direction; and the first direction and the second direction intersect; 
the first blue sub-pixels and the red sub-pixels are alternately arranged in the second direction to form first pixel columns; the second blue sub-pixels and the red sub-pixels are alternately arranged in the second direction to form second pixel columns; and the first pixel columns and the second pixel columns are alternately arranged in the first direction; and 
one green sub-pixel is at a center of a quadrilateral formed by four sub-pixels in two adjacent pixel rows and two adjacent pixel columns; 

or 

wherein the first blue sub-pixels and the second blue sub-pixels are alternately arranged in a first direction to form a plurality of pixel rows; the first blue sub-pixels and the second blue sub-pixels are alternately arranged in a second direction to form a plurality of pixel columns; and the first direction and the second direction intersect; 
in each of the pixel rows, one red sub-pixel is between a first blue sub-pixel and a second blue sub- pixel adjacent to each other; and in each of the pixel columns, one red sub-pixel is between a first blue  sub-pixel and a second blue sub-pixel adjacent to each other; and 
one green sub-pixel is at a center of a quadrilateral formed by four sub-pixels in two adjacent pixel rows and two adjacent pixel columns.
In similar field of endeavor of display device with plurality of sub-pixels, Jeong discloses sub-pixel arrangement of:
blue sub-pixels and the red sub-pixels are alternately arranged in a first direction to form first pixel rows; 
the blue sub-pixels and the red sub-pixels are alternately arranged in the first direction to form second pixel rows; 
the first pixel rows and the second pixel rows are alternately arranged in a second direction; and the first direction and the second direction intersect; 
the blue sub-pixels and the red sub-pixels are alternately arranged in the second direction to form first pixel columns; 
the blue sub-pixels and the red sub-pixels are alternately arranged in the second direction to form second pixel columns; and the first pixel columns and the second pixel columns are alternately arranged in the first direction; and 
one green sub-pixel is at a center of a quadrilateral formed by four sub-pixels in two adjacent pixel rows and two adjacent pixel columns (paragraphs 99-102, see illustrated fig. 6 below);

    PNG
    media_image4.png
    960
    1189
    media_image4.png
    Greyscale

	 
	Jeong disclose the sub-pixels arrangement of alternating red sub-pixels and blue sub-pixels in pixels rows and columns, with green sub-pixels located at center of quadrilateral formed by four red/blue sub-pixels in two adjacent pixel rows and two adjacent pixel columns. 
	Jeong does not disclose in particular that the blue sub-pixels comprise first blue sub-pixels and second blue sub-pixels of different wavelength. 
	Mok discloses the concept of blue sub-pixels comprising first blue sub-pixels and second blue sub-pixels of different wavelength.
	Mok further discloses the concept of arranging first blue sub-pixels and second blue sub-pixels alternately with red sub-pixels, wherein the first blue sub-pixels and the red sub-pixels are alternately arranged in a first direction to form first pixel rows; the second blue sub-pixels and the red sub-pixels are alternately arranged in the first direction to form second pixel rows; the first pixel rows and the second pixel rows are alternately arranged in a second direction; and the first direction and the second direction intersect; the first blue sub-pixels and the red sub-pixels are alternately arranged in the second direction to form first pixel columns; the second blue sub-pixels and the red sub-pixels are alternately arranged in the second direction to form second pixel columns; and the first pixel columns and the second pixel columns are alternately arranged in the first direction (see Mok, illustrated fig. 5A below, paragraphs 86-90); 
    PNG
    media_image5.png
    772
    954
    media_image5.png
    Greyscale

	In addition, Mok discloses arranging first blue sub-pixels and second blue sub-pixels alternately with red sub-pixels disposed in between (Mok, fig. 6B, B1 and B2 arranged alternately with red sub-pixels disposed between blue sub-pixels). 
Both Mok in view of Huang and Jeong discloses sub-pixels arrangement of alternating red and blue sub-pixels having an RGBG pattern, with green sub-pixels located in area in between red sub-pixels and blue sub-pixels. It would have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the concept of configuring blue sub-pixels to comprises first blue sub-pixels and second blue sub-pixel arranged alternately with red sub-pixels, such as disclosed by Mok, in view of Huang, into the pixel arrangement of Jeong, or alternatively, incorporate the concept of arranging green sub-pixels such that one green sub-pixel is at a center of a quadrilateral formed by four sub-pixels in two adjacent pixel rows and two adjacent pixel columns of red and blue sub-pixels, such as disclosed by Jeong, into the pixel arrangement of Mok in view of Huang, such that the blue sub-pixels of display device comprise first and second blue sub-pixels arranged alternately with red sub-pixel, with green sub-pixels located at center of quadrilateral formed by blue and red sub-pixels, to constitute:
wherein the first blue sub-pixels and the red sub-pixels are alternately arranged in a first direction to form first pixel rows; the second blue sub-pixels and the red sub-pixels are alternately arranged in the first direction to form second pixel rows; the first pixel rows and the second pixel rows are alternately arranged in a second direction; and the first direction and the second direction intersect; 
the first blue sub-pixels and the red sub-pixels are alternately arranged in the second direction to form first pixel columns; the second blue sub-pixels and the red sub-pixels are alternately arranged in the second direction to form second pixel columns; and the first pixel columns and the second pixel columns are alternately arranged in the first direction; and 
one green sub-pixel is at a center of a quadrilateral formed by four sub-pixels in two adjacent pixel rows and two adjacent pixel columns; 

or 

wherein the first blue sub-pixels and the second blue sub-pixels are alternately arranged in a first direction to form a plurality of pixel rows; the first blue sub-pixels and the second blue sub-pixels are alternately arranged in a second direction to form a plurality of pixel columns; and the first direction and the second direction intersect; 
in each of the pixel rows, one red sub-pixel is between a first blue sub-pixel and a second blue sub- pixel adjacent to each other; and in each of the pixel columns, one red sub-pixel is between a first blue  sub-pixel and a second blue sub-pixel adjacent to each other; and 
one green sub-pixel is at a center of a quadrilateral formed by four sub-pixels in two adjacent pixel rows and two adjacent pixel columns.
The result would have been predictable, and would achieve the same function of RGBG sub-pixel arrangement capable of displaying intended image with reduced number of red and blue sub-pixels, while achieving the benefit of allowing display device to switch between normal display mode and eye protection display mode by having two type of blue sub-pixels. 

Regarding claim 2, Mok in view of Huang and Jeong discloses the display panel according to claim 1, wherein the wavelength of the first blue sub-pixel is 440-455 nm (Mok, paragraph 58, “the center wavelength of the first blue light may be in a range of about 440 nm and about 450 nm” and the wavelength of the second blue sub-pixel is 455-480 nm (Mok, paragraph 58, “the center wavelength of the second blue light may in a range of about 460 nm and about 470 nm”).

Regarding claims 3 and 4, Mok in view of Huang and Jeong discloses the display panel according to claim 1.
The analysis of Mok in view of Huang and Jeong as made in rejection of claim 1 does not specifically address (from claim 3) wherein a display brightness of the second blue sub-pixel in the eye protection display mode is greater than a display brightness of the second blue sub-pixel in the regular display mode, and (from claim 4) wherein the display brightness of the second blue sub-pixel in the eye protection display mode is 2 times the display brightness of the second blue sub-pixel in the regular display mode.
Mok specifically discloses, however, the normal display mode wherein both the first blue sub-pixel and second blue sub-pixels are used, and second display mod wherein only the second blue sub-pixels are used, and the concept that when the first type blue sub-pixel is not used in a second display mode (i.e. wherein pixel value of 0 is assigned to first type blue pixels, paragraph 76), the display may distribute and reassign pixel value of originally distributed to first type pixels to be added to second type pixels (paragraphs 76-78, “When the display mode of the display panel 110 is the second mode, the output signal generator 152 generates the output signal in order for the second blue sub-pixel to be used. In this case, a pixel value of the first blue sub-pixel may be output as 0.” “The output signal generator 152 may distribute to adjacent pixels a pixel value that was originally assigned to a pixel now having the pixel value of 0. For example, when a blue pixel value of a certain pixel including the first blue sub-pixel is changed to 0, the blue pixel value that was assigned to the certain pixel in an original image may be distributed and added to a blue pixel value of pixels including the second blue sub-pixel from among adjacent pixels around the certain pixel”).
Mok in view of Huang and Jeong discloses a normal display mode wherein both the first type and second type blue sub-pixels are used to display blue light, and an eye protection display mode wherein only the second type blue sub-pixels are sued to display blue light. Mok further discloses when one type of blue sub-pixels are not used during a second display mode the value originally assigned to first type blue sub-pixels may redistributed to be added to second type blue sub-pixels. It would have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the concept of redistributing sub-pixels values between different type of blue sub-pixels, such as disclosed by Mok, into the display modes of Mok in view of Huang and Jeong, such that the pixel values originally equally distributed to first type blue sub-pixels and second type blue sub-pixels during the normal display mode wherein both types of blue sub-pixels are used are redistributed to second type blue sub-pixels during eye protection display mode wherein only the second type blue sub-pixels are used, the result would have been predictable and would constitute wherein a display brightness of the second blue sub-pixel in the eye protection display mode is greater than a display brightness of the second blue sub-pixel in the regular display mode, and wherein the display brightness of the second blue sub-pixel in the eye protection display mode is 2 times the display brightness of the second blue sub-pixel in the regular display mode, to achieve the benefit of allowing display to maintain overall display brightness while one out of two types of blue sub-pixels are turned off during eye protection mode, while offering reduced blue-light hazard during display by using only blue sub-pixels of second type.

Regarding claim 8, Mok in view of Huang and Jeong discloses the display panel according to claim 6, wherein a shape of each of the first blue sub-pixels, the second blue sub-pixels, the red sub-pixels and the green sub-pixels is a square, a rectangle, a diamond, or a circle (see Mok, fig. 5A, shape of each first blue sub-pixels, second blue sub-pixels, red sub-pixels, and green sub-pixels is a rectangle or diamond).

Regarding claim 17, Mok in view of Huang and Jeong discloses a display device, comprising the display panel according to claim 1 (see Mok, paragraphs 7, display apparatus and display control method, fig. 1, paragraph 50, display device including display panel).

Regarding claim 18, Mok in view of Huang and Jeong discloses a control method of a display device, wherein the display device is according to claim 17 (see Mok, paragraphs 7, display apparatus and display control method, fig. 1, paragraph 50, display device including display panel), and the control method comprises: driving the first blue sub-pixels and the second blue sub-pixels to perform image display when the display device is in a regular display mode (Mok, paragraphs 73, 74, 76, a third display mode “using both the first and second blue sub-pixels, in order to display blue light”, “when the display mode of the display panel 110 is the third mode, the output signal generator 152 generates the output signal in order for both the first blue sub-pixel and the second blue sub-pixel to be used”); and 
driving the second blue sub-pixels to perform image display when the display device is in an eye protection display mode (see combination of Mok in view of Huang and Jeong as made in analysis of claim 1, Mok, paragraphs 73, 74, 76, “When the display mode of the display panel 110 is the second mode, the output signal generator 152 generates the output signal in order for the second blue sub-pixel to be used”).
	
Regarding claims 19 and 20, Mok in view of Huang and Jeong discloses the control method according to claim 18.
The analysis of Mok in view of Huang and Jeong as made in rejection of claims 1, 17, and 18, in which claims 19 and 20 depend on does not specifically address (from claim 19) wherein a display brightness of the second blue sub-pixel in the eye protection display mode is greater than a display brightness of the second blue sub-pixel in the regular display mode, and (from claim 20) wherein the display brightness of the second blue sub-pixel in the eye protection display mode is 2 times the display brightness of the second blue sub-pixel in the regular display mode.
Mok specifically discloses, however, the normal display mode wherein both the first blue sub-pixel and second blue sub-pixels are used, and second display mod wherein only the second blue sub-pixels are used, and the concept that when the first type blue sub-pixel is not used in a second display mode (i.e. wherein pixel value of 0 is assigned to first type blue pixels, paragraph 76), the display may distribute and reassign pixel value of originally distributed to first type pixels to be added to second type pixels (paragraphs 76-78, “When the display mode of the display panel 110 is the second mode, the output signal generator 152 generates the output signal in order for the second blue sub-pixel to be used. In this case, a pixel value of the first blue sub-pixel may be output as 0.” “The output signal generator 152 may distribute to adjacent pixels a pixel value that was originally assigned to a pixel now having the pixel value of 0. For example, when a blue pixel value of a certain pixel including the first blue sub-pixel is changed to 0, the blue pixel value that was assigned to the certain pixel in an original image may be distributed and added to a blue pixel value of pixels including the second blue sub-pixel from among adjacent pixels around the certain pixel”).
Mok in view of Huang and Jeong discloses a normal display mode wherein both the first type and second type blue sub-pixels are used to display blue light, and an eye protection display mode wherein only the second type blue sub-pixels are sued to display blue light. Mok further discloses when one type of blue sub-pixels are not used during a second display mode the value originally assigned to first type blue sub-pixels may redistributed to be added to second type blue sub-pixels. It would have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the concept of redistributing sub-pixels values between different type of blue sub-pixels, such as disclosed by Mok, into the display modes of Mok in view of Huang and Jeong, such that the pixel values originally equally distributed to first type blue sub-pixels and second type blue sub-pixels during the normal display mode wherein both types of blue sub-pixels are used are redistributed to second type blue sub-pixels during eye protection display mode wherein only the second type blue sub-pixels are used, the result would have been predictable and would constitute wherein a display brightness of the second blue sub-pixel in the eye protection display mode is greater than a display brightness of the second blue sub-pixel in the regular display mode, and wherein the display brightness of the second blue sub-pixel in the eye protection display mode is 2 times the display brightness of the second blue sub-pixel in the regular display mode, to achieve the benefit of allowing display to maintain overall display brightness while one out of two types of blue sub-pixels are turned off during eye protection mode, while offering reduced blue-light hazard during display by using only blue sub-pixels of second type.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mok in view of Huang and Jeong as applied to rejection of claims 1above, and further in view of Hong, U.S. Pat. App. Pub. 20170352710 (hereinafter “Hong”).
Regarding claim 7, Mok in view of Huang and Jeong discloses the display panel according to claim 1, wherein each of the first blue sub-pixels and each of the second blue sub-pixels are the same in shape and size, and an area of each of the green sub-pixels is the smallest (see Mok, fig. 5A, first blue sub-pixels B1 and second blue sub-pixels B2 are of same shape and size, with and area of each of the green sub-pixel being smallest).
Mok in view of Huang and Jeong does not disclose in particular an area of each of the red sub-pixels is smaller than an area of the first blue sub-pixel. 
Mok in a separate embodiment discloses, however, an area of each of the red sub-pixels may be configured to be smaller than an area of the blue sub-pixels and larger than an area of the green sub-pixel (Mok, fig.  6A, 6B, blue sub-pixels having largest area, with red and green sub-pixels having smaller and smallest area respectively).
It is further known that area of blue, red, and green sub-pixels may be configured to be different to balance on different light luminescent material, such as disclosed by Hong, with area of blue sub-pixels being largest, area of red sub-pixels being smaller, and area of area of green sub-pixels being smallest (paragraph 27, “In general, a blue luminescent material has the lowest luminous efficiency and lifespan, the efficiency and lifespan of a red luminescent material is higher than those of the blue luminescent material, and a green luminescent material has the highest efficiency and lifespan. Therefore, in designing a pixel area and pixel arrangement, a area relation between sub-pixels may be adjusted to balance impacts of materials, which means that the area of blue luminescent sub-pixels is the largest, the area of red luminescent sub-pixels takes the second place, and the area of green luminescent sub-pixels is the smallest”).
It would have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the concept of designing blue, red, and green sub-pixels to have largest, smaller, and smallest area in order to balance between difference luminescent materials, such as disclosed by Hong, into the display device of Mok in view of Huang and Jeong, to constitute an area of each of the red sub-pixels is smaller than an area of the first blue sub-pixel, the result would have been predictable and would allow luminosity of different colors of sub-pixels to be balanced while achieving the intended function of allowing display device to display in various display modes. 

Regarding claim 16, Mok in view of Huang and Jeong discloses the display panel according to claim 1.
The analysis of Mok in view of Huang and Jeong as made in rejection of claim 1 does not specifically address wherein the display panel is an organic light-emitting diode display panel.
It is well known that display may be configured with organic light-emitting diode in display panel, such as disclosed by Hong (paragraph 2, “an organic light-emitting diodes (OLED) display has become a newly developed display device, and has been widely used in smart phones, televisions, mobile wearable devices, and micro-displays. This is because the OLED display has technical advantages of active light emission, a high response speed (1 μm), a wide color gamut, a high contrast, a low power consumption, a light weight, a thin thickness and good transparency, which perfectly satisfy the requirements of people in mobile Internet age on portability and flexible folding. Therefore, OLED is known as an excellent display technology to replace LCD.”, see Hong, fig. 1-5, display sub-pixels comprising organic light emitting diode).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of configuring display device with organic light-emitting diode, such as disclosed by Hong, into the display device of Mok in view of Huang and Jeong, such that the display pixels of Mok in view of Huang and Jeong comprises OLED pixels, to constitute wherein the display panel is an organic light-emitting diode display panel, the result would have been predictable and would display device to achieve the benefit of OLED pixels with active light emission while achieving the intended function of display device capable of displaying in different display modes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694       



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694